UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2013 Commission File Number: 0-13984 BROOKLYN CHEESECAKE & DESSERTS COMPANY, INC. (Exact name of registrant as specified in its charter) NEW YORK 13-3832215 (State orother jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2070 Central Park Avenue 2nd Fl. Yonkers, NY (Address of principal executive offices) (Zip Code) (914) 361-1420 (Registrant’s Telephone Number, including Area Code) Securities registered under Section 12(b) of the Exchange Act:None. Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $.025 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant (1) has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, andwill not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company þ (Do not check if a smaller Reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No þ The aggregate market value of common stock, par value $.020 per share, held by non-affiliates at June 30, 2013 (the last business day of the registrant’s most recently completed second fiscal quarter) was $227,857. Such aggregate market value was computed by reference to the closing price of the common stock of the registrant on the Over-the-Counter Bulletin Board on June 30, 2013. As of March 31, 2014, 1,139,284 shares of registrant’s common stock, par value $.020 per share, were issued and outstanding. BROOKLYN CHEESECAKE & DESSERTS COMPANY, INC. FORM 10-K YEAR ENDED DECEMBER 31, 2013 TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A.
